Name: Council Regulation (EEC) No 1222/89 of 3 May 1989 fixing the amount of the production aid for certain varieties of rice sown in the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 128 / 12 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1222/89 of 3 May 1989 fixing the amount of the production aid for certain varieties of rice sown in the 1989/90 marketing year Whereas the production aid must be fixed at a level which enables the lower revenue resulting from the decreased yields to be offset ; Whereas Council Regulation (EEC ) No 3878 / 87 of 18 December 1989 on the production aid for certain varieties of rice ( 7 ), as amended by Regulation (EEC) No 823 / 89 ( 8 ) determines in particular the areas of the Community which may benefit from the aid , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1418 / 76 of 21 June 1976 on the common organization of the market in rice (*), as last amended by Regulation (EEC) No 1219 / 89 ( 2 ), and in particular Article 8 (a ) (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas Council Regulation (EEC) No 1423 / 88 of 24 May 1988 on the granting of aid for certain varieties of rice of the Indica type of profile in Portugal ( s ) extended the application of Article 8 a of Regulation (EEC) No 1418 / 76 to Portugal , Whereas the objective of the production aid is to encourage varietal conversion of rice production to certain types of rice for which greater demand exists on the Community market ; whereas the varieties for which demand exists normally have lower crop yields than those of the varieties that are traditionally grown; Article 1 The production aid for certain varieties of rice sown in 1989/ 90 referred to in Article 8 a of Regulation (EEC) No 1418 /76 shall be ECU 300 per hectare for the countries referred to in the Annex A to Regulation (EEC) No 3878 / 87 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES (&gt;) OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 2 ) See page 9 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 11 . ( «) OJ No C 120 , 16 . 5 . 1989 . ( 5 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ). ( «) OJ No L 131 , 27 . 5 . 1988 , p. 1 . ( 7 ) OJ No L 356 , 24 . 12 . 1987, p. 3 . (  ) OJ No L 86 , 31 . 3 . 1989 , p. 63 .